                                              1   JENNIFER A. CORMIER (State Bar No. 177109)
                                                  jcormier@mgmlaw.com
                                              2   THOMAS J. TARKOFF (State Bar No. 160994)
                                                  ttarkoff@mgmlaw.com
                                              3
                                                  MANNING GROSS + MASSENBURG LLP
                                              4   201 Spear Street, 18th Floor
                                                  San Francisco, CA 94105
                                              5   Tel: 415 512 4381
                                              6   Fax: 415 512 6791

                                              7   Attorneys for Defendant
                                                  THE GOODYEAR TIRE & RUBBER COMPANY
                                              8
                                              9                             UNITED STATES DISTRICT COURT
            MANNING GROSS + MASSENBURG LLP




                                             10                          NORTHERN DISTRICT OF CALIFORNIA
                                             11   THOMAS H. TOY and AGNES TOY,                      Case No.: 4:19-cv-00325-HSG
                                             12
LAW OFFICES OF




                                                                     Plaintiffs,                    Alameda County Superior Court
                                             13   vs.                                               Case No. RG18932350
                                             14   HONEYWELL INTERNATIONAL, INC., f/k/a              DEFENDANT THE GOODYEAR TIRE
                                             15   ALLIED-PRODUCTS LIABILITY SIGNAL,                 & RUBBER COMPANY’S REQUEST
                                                  INC.; sued as successor-in-interest to BENDIX     FOR TELEPHONIC APPEARANCE
                                             16   CORPORATION, et al.                               FOR MAY 14, 2019 CASE
                                                                                                    MANAGEMENT CONFERENCE;
                                             17
                                                                    Defendants.                     DECLARATION OF THOMAS J.
                                             18                                                     TARKOFF; [PROPOSED] ORDER

                                             19                                                     Date: May 14, 2019
                                                                                                    Time: 2:00 p.m.
                                             20
                                                                                                    Courtroom 2
                                             21                                                     Judge: Hon Haywood S. Gilliam, Jr.

                                             22                                                     Complaint Filed: December 14, 2018
                                                                                                    Notice of Removal Filed: January 22, 2019
                                             23
                                                                                                    Trial Date: Not Set
                                             24
                                             25
                                             26         Thomas J. Tarkoff, trial counsel for defendant The Goodyear Tire & Rubber Company
                                             27 (“Goodyear”), respectfully requests to appear via telephone for the Case Management Conference
                                             28 on May 14, 2019 at 2:00 p.m. in Courtroom 2 of this court, the Honorable Haywood S. Gilliam, Jr.

                                                                                    -1-
                                                        DEFENDANT THE GOODYEAR TIRE & RUBBER COMPANY’S REQUEST FOR
                                                                         TELEPHONIC APPEARANCE
                                              1 presiding. Mr. Tarkoff is the lead trial counsel for Goodyear in this action. Mr. Tarkoff is currently
                                              2 scheduled to be out of the state on May 14, 2019 and therefore is requesting a telephonic
                                              3 appearance.
                                              4   Dated: May 6, 2019                        MANNING GROSS + MASSENBURG LLP
                                              5
                                                                                            By: /s/ Thomas J. Tarkoff__________________
                                              6                                                 Thomas J. Tarkoff
                                                                                                Attorneys for Defendant
                                              7                                                 THE GOODYEAR TIRE & RUBBER
                                              8                                                 COMPANY

                                              9
            MANNING GROSS + MASSENBURG LLP




                                             10
                                             11                                     [PROPOSED ORDER]
                                             12
LAW OFFICES OF




                                             13             The request of Thomas J. Tarkoff to make a telephonic appearance at the May 14, 2019
                                             14 2:00 p.m. Case Management Conference is GRANTED. Counsel shall contact CourtCall at (866)
                                             15 582-6878 to make arrangements for the telephonic appearance.
                                             16
                                             17   Dated: May __,
                                                              7 2019
                                                                                            By: ________________________
                                             18
                                                                                                United States District Judge
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                                   -2-
                                                   DEFENDANT THE GOODYEAR TIRE & RUBBER COMPANY’S INITIAL DISCLOSURES PURSUANT TO
                                                                                 FED. R. CIV. P. 26(a)(1)
 1                                    CERTIFICATE OF SERVICE
 2                        STATE OF CALIFORNIA, COUNTY OF ORANGE
                         Thomas T. Toy, et al. v. Honeywell International, Inc., et al.
 3                           USDC Northern Case No.: 4:19-cv-00325-HSG
 4
            I am employed in the County of Orange, State of California. I am over the age of 18 years
 5   and not a party to the within action. My business address is Manning Gross + Massenburg LLP,
     100 Pringle Avenue, Suite 750, Walnut Creek, CA 94596.
 6
              On May 6, 2019, I served the foregoing document described as DEFENDANT THE
 7   GOODYEAR TIRE & RUBBER COMPANY’S REQUEST FOR TELEPHONIC
     APPEARANCE FOR MAY 14, 2019 CASE MANAGEMENT CONFERENCE;
 8   DECLARATION OF THOMAS J. TARKOFF; [PROPOSED] ORDER on the interested parties
     in this action.
 9
            by placing the original and/or a true copy thereof enclosed in (a) sealed envelope(s),
10          addressed as follows:

11          SEE ATTACHED SERVICE LIST

12         BY REGULAR MAIL: I deposited such envelope in the mail at 400 Spectrum Center Dr.,
            Suite 1450, Irvine, CA 92618. The envelope was mailed with postage thereon fully prepaid.
13
            I am “readily familiar” with the firm’s practice of collection and processing correspondence
14          for mailing. It is deposited with the U.S. Postal Service on that same day in the ordinary
            course of business. I am aware that on motion of the party served, service is presumed invalid
15          if postal cancellation date or postage meter date is more than one (1) day after date of deposit
            for mailing in affidavit.
16
            BY THE ACT OF FILING OR SERVICE, THAT THE DOCUMENT WAS
17          PRODUCED ON PAPER PURCHASED AS RECYCLED.

18         BY OVERNIGHT MAIL: I deposited such documents at the Golden State Overnight or
            Federal Express Drop Box located at 400 Spectrum Center Dr., Suite 1450, Irvine, CA 92618.
19          The envelope was deposited with delivery fees thereon fully prepaid.

20         BY CM/ECF ELECTRONIC DELIVERY: In accordance with the registered case
            participants and in accordance with the procedures set forth at the Court’s website
21          www.ecf.cacd.uscourts.gov

22         (Federal) I declare that I am employed in the office of a member of the Bar of this Court, at
            whose direction the service was made.
23

24          Executed on May 6, 2019, at Walnut Creek, California.
25
                                                                /s/ Jen Nolan
26
                                                                Jen Nolan
27

28

                                                       1
                                             PROOF OF SERVICE
                                            SERVICE LIST
 1
                        Thomas T. Toy, et al. v. Honeywell International, Inc., et al.
 2                          USDC Northern Case No.: 3:19-cv-00325-JSC

 3
 4   Jessica M. Dean                                      jdean@dobllp.com
     Benjamin H. Adams                                    badams@dobllp.com
 5   DEAN, OMAD & BRANHAM, LLP
     302 N. Market Street                                 Attorneys for Plaintiffs
 6   Suite 300                                            Thomas Toy and Agnes Toy
     Dallas, TX 75202
 7

 8
     Glen R. Powell                                       415-986-5900
 9   Gordon & Rees LLP                                    415-986-8054 (fax)
     Embarcadero Center West                              gpowell@gordonrees.com
10   275 Battery Street
     Suite 2000                                           Attorneys for Defendants
11   San Francisco, CA 94111                              Air & Liquid Systems Corporation, Buffalo
                                                          Pumps, Inc., and Velan Valve Corp.
12

13   Nicole Elisabet Gage                                 415-617-2105
     Tucker Ellis LLP                                     415-617-2409 (fax)
14   One Market Street, Steuart Tower                     nicole.gage@tuckerellis.com
     Suite 700
15   San Francisco, CA 94105
                                                          Attorneys for Defendant
16                                                        Copes-Vulcan, Inc.

17   Velan Valve Corp.                                    2135765081
     Valen Valve Corp                                     mpark@grsm.com
18   Gordon Rees Scully Mansukhani
     633 West Fifth Street, 52nd Floor                    Defendant
19   Los Angeles, CA 90071
20

21
22

23

24

25
26

27

28

                                                      2
                                            PROOF OF SERVICE
